Gordon McCloud, J.
¶55 (concurring in dissent) — I agree with the dissent’s comprehensive explanation of why the court’s instruction violated Robert Barry’s right to a *326verdict based solely on the evidence under the Sixth Amendment to the United States Constitution. I also believe that the comment violated Barry’s due process rights to both a fair trial and a trial based solely on the evidence under the Fourteenth Amendment to the United States Constitution. I therefore concur in the dissent.